Citation Nr: 1439116	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Propriety of the reduction of the evaluation of service-connected chronic lumbar strain with right lower extremity radiculopathy from 20 percent to 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran presented testimony at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Virtual VA claims file includes the hearing transcript and May 2010 to October 2011 treatment records from the Denver VA Medical Center; however, the RO considered these records in a November 2011 supplemental statement of the case.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  


FINDINGS OF FACT

1.  The Veteran requested a predetermination hearing on the May 2010 proposal to reduce the rating assigned for chronic lumbar strain.

2.  The Veteran had provided the RO with her current address.

2.  The notice letter for predetermination hearing was sent to the Veteran's former address.  


CONCLUSION OF LAW

The reduction from a 20 percent evaluation for service-connected chronic lumbar strain to a 10 percent evaluation was improper, and restoration of the 20 percent disability rating from January 1, 2011 is warranted.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  To the extent that the Veterans Claims Assistance Act of 2000 applies, in the instant decision, the Board restores the 20 percent rating in place prior to the reduction effectuated by the October 2010 rating decision on appeal.  As this is the only issue finally adjudicated in this decision, and the Board's decision grants the benefit sought; there is no need to address the RO's efforts to satisfy the duties to notify and assist the Veteran.  

When the RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

The Veteran asserts that she did not receive the September 2010 notice of the predetermination hearing scheduled for October 2010.  

The RO granted service connection for chronic lumbar strain in a July 2008 rating decision, and assessed a 20 percent evaluation.  The Veteran did not appeal, and that rating was final.  A future examination was scheduled for January 2010.

In a May 2010 rating decision, based upon a February 2010 VA examination, the RO proposed to decrease the evaluation for service-connected chronic lumbar strain from 20 to 10 percent.  The RO properly notified the Veteran of this proposal in May 2010.  That notice included information as to the Veteran's right to submit medical or other evidence, and her right to request a predetermination hearing.  The Veteran requested a predetermination hearing.  In September 2010, the RO notified the Veteran of the hearing scheduled for October 2010.  The Veteran failed to appear for the hearing.  In an October 2010 rating decision, the RO decreased the rating from 20 to 10 percent, with an effective date of January 1, 2011.  This reduced the Veteran's combined evaluation from 40 percent to 30 percent.

However, the Veteran had responded to the RO's May 2010 proposed reduction in a June 2010 statement arguing that the RO consider a recent MRI prior to making any reduction.  This statement included her address on Asbury Avenue.  Nevertheless, the RO sent the September 2010 notice of the predetermination hearing to her former address on Florida Avenue.  Subsequently, but still prior to the predetermination hearing, the Veteran submitted a September 2010 request to remove her former spouse from her award.  This request also included her address on Asbury Avenue, but the RO did not send a new notice of the predetermination hearing to the correct address.  Without notice of the predetermination hearing, the Veteran failed to appear for that hearing; and the RO reduced the evaluation for service-connected chronic lumbar strain from 20 percent to 10 percent in the October 2010 decision on appeal.  

The Board finds that the Veteran was not notified properly of the predetermination hearing, and therefore has exhibited good cause for missing that hearing.  See 38 C.F.R. § 3.105(i).  The denial of due process and lack of compliance with the applicable regulations by neglecting to afford the Veteran a predetermination hearing is fatal to the October 2010 rating action.  The October 2010 rating action is void ab initio.  The erroneous reduction must be vacated, and the 20 percent rating for chronic lumbar strain must be restored.


ORDER

The reduction in rating from 20 to 10 percent for chronic lumbar strain, effective January 1, 2011, was not proper; restoration of the 20 percent rating is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


